Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Juliet Wright appeals the district court’s order accepting the recommendation of the magistrate judge and granting Appellee’s motion to dismiss Wright’s disability dis*144crimination and retaliation claims brought under the Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Wright v. Williamsburg Area Med. Assistance Corp., No. 4:12-cv-00152-RBS-LRL, 2014 WL 1056719 (E.D.Va. Mar. 18, 2014). We deny Wright’s motions for appointment of counsel and for judicial notice of documents not included in the district court record. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.